DETAILED ACTION
This action is in response to the submission filed on 2/3/2017.  Claims 1-15 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 9-15 recite a “The computer readable medium…” which appears to cover both transitory and non-transitory embodiments. While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.

The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a per se, the claim is not statutory under 35 U.S.C. § 101. See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

According to the current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation media. Because the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.
Paragraph [0049] of the printed publication recites “Such a computer program may be stored in a computer readable storage medium
It is recommended that the claims be amended to state “A non-transitory computer readable medium” to overcome this rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 recite “The computer readable medium of claim 1…” It is assumed these claims are intended to recite “The computer readable medium of claim 9…” since claim 1 is directed to a method claim.  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2010/151564 (“Bojarski”).
Regarding claims 1 and 9, Bojarski teaches:
A method for generating a patient-specific prosthetic apparatus (Bojarski: Fig. 1, “Design patient-adapted implant component(s)” 216), the method comprising: 

obtaining image data representing a portion of a patient's anatomy (Bojarski: Fig. 1, “Obtain measurements of patient’s joint, e.g., from image data” 210; para [000120], “The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb”); 

obtaining a three-dimensional stock template representing at least a portion of a stock device (Bojarski: Fig. 1, “Select implant component(s) e.g., from library” 214; Table 1 list of stock templates; para [00093], “corrections can be implemented and, optionally, tested in virtual two-dimensional and three-dimensional models”; para [000082], “the patient-adapted implant components can be selected 214 (e.g., selected from a virtual library and optionally manufactured without further design alteration 215, or selected from a physical library of implant components). Alternatively, or in addition, one or more implant components with best-fitting and/or optimized features can be selected 214 (e.g., from a library) and then further designed (e.g., designed and manufactured) 216. Alternatively or in addition, one or more implant components with best- fitting and/or optimized features can be designed (e.g., designed and manufactured) 218, 216 without an initial selection from a library”); 

generating a three-dimensional adapter model representing an adapter device based on the image data and the stock template, wherein the adapter model defines at least one cavity that is complementary to the portion of the stock device and a surface defined by the image data (Bojarski: various “implant components” are the equivalent to the adapter models/devices; para [0002], “implant components and/or related methods described herein can include a combination of patient-specific and patient-engineered features…engineer one or more optimized surgical cuts to the patient's bone and to design or select a corresponding implant component having or more bone-facing surfaces or facets (i.e., "bone cuts") that specifically match one or more of the patient's resected bone surfaces. The surgical cuts to the patient's bone can be optimized (i.e., patient-engineered) to enhance one or more parameters … Based on the optimized surgical cuts and, optionally, on other desired features of the implant component, the implant component's bone-facing surface can be designed or selected to, at least in part, negatively-match the shape of the patient's resected bone surface”; para [000156], “one or more features of a tibial implant component are designed and/or selected, optionally in conjunction with an implant procedure, so that the tibial implant component fits the patient. For example, in certain embodiments, one or more features of a tibial implant component and/or implant procedure are designed and/or selected, based on patient-specific data, so that the tibial implant component substantially matches (e.g., substantially negatively-matches and/or substantially positively-matches)”; para [00099], “the radii of a convex curvature on the opposing joint-facing surface of the second component can be selected to match or to be slightly smaller in one or more dimensions than the radii of a concave curvature on the joint-facing surface of the first component. In this way, contact surface area can be maximized between articulating convex and concave curvatures on the respective surfaces of first and second implant components”; para [00168], “the lateral and medial surfaces are selected and/or designed to closely resemble the patient's anatomy prior to developing the arthritic state.”).

Regarding claims 2 and 10, Bojarski teaches: 
The method of claim 1, wherein: 

the image data comprises three-dimensional image data; and generating the three-dimensional adapter model comprises subtracting volume data of the stock template from volume data of the image data (Bojarski: para [00156], “one or more features of a tibial implant component are designed and/or selected, optionally in conjunction with an implant procedure, so that the tibial implant component fits the patient. For example, in certain embodiments, one or more features of a tibial implant component and/or implant procedure are designed and/or selected, based on patient-specific data, so that the tibial implant component substantially matches (e.g., substantially negatively-matches and/or substantially positively-matches) one or more of the patient's biological structures. Alternatively or in addition, one or more features of a tibial implant component and/or implant procedure can be preoperatively engineered based on patient-specific data to provide to the patient an optimized fit with respect to one or more parameters, for example, one or more of the parameters described above. For example, in certain embodiments, an engineered bone preserving tibial implant component can be designed and/or selected based on one or more of the patient's joint dimensions as seen, for example, on a series of two-dimensional images or a three-dimensional representation generated, for example, from a CT scan or MRI scan. Alternatively or in addition, an engineered tibial implant component can be designed and/or selected, at least in part, to provide to the patient an optimized fit with respect to the engaging, joint- facing surface of a corresponding femoral implant component.”; para [00086], “bone-facing surface of an implant can be designed to substantially negatively-match one more bone surfaces. For example, in certain embodiments at least a portion of the bone-facing surface of a patient-adapted implant component can be designed to substantially negatively-match the shape of subchondral bone, cortical bone, endosteal bone, and/or bone marrow. A portion of the implant also can be designed for resurfacing, for example, by negatively-matching portions of a bone-facing surface of the implant component to the subchondral bone or cartilage. Accordingly, in certain embodiments, the bone-facing surface of an implant component can include one or more portions designed to engage resurfaced bone, for example, by having a surface that negatively-matches uncut subchondral bone or cartilage, and one or more portions designed to engage cut bone, for example, by having a surface that negatively-matches a cut subchondral bone.”).

Regarding claims 3 and 11, Bojarski teaches:
The method of claim 1, wherein: 

the image data represents bone tissue as a three-dimensional volume and a medullary cavity of the patient as empty space (Bojarski: Table 3, “Exemplary patient-specific measurements of biological features that can be used to create a model and/or to select and/or design a tibial implant component”, “Medullary cavity”, “volume of cavity”); and generating the three-dimensional adapter model comprises: aligning the image data and stock template such that the portion of the stock device is disposed within the medullary cavity, and generating volume data representative of volume between the portion of the stock device and the bone tissue (adapter = tibial implant component taking place in medullary cavities; Bojarski:, [000107], “an imaging data collected from the patient, for example, imaging data from one or more of x-ray imaging, digital tomosynthesis, cone beam CT, non-spiral or spiral CT, non-isotropic or isotropic MRI, SPECT, PET, ultrasound, laser imaging, photo-acoustic imaging, is used to qualitatively and/or quantitatively measure one or more of a patient's biological features”; para [0089], “corresponding sections of an implant component can include different thicknesses (e.g., distance between the component's bone-facing surface and joint-facing surface), surface features, bone cut features, section volumes, and/or other features. For example, corresponding lateral and medial or sections of a tibial implant component surface can include different thicknesses, section volumes, bone cut angles, and bone cut surface areas. One or more of the thicknesses, section volumes, bone cut angles, bone cut surface areas, bone cut curvatures, numbers of bone cuts, peg placements, peg angles, and other features may vary between two or more sections (e.g., corresponding sections on lateral and medial condyles) of an implant component.”).

Regarding claims 4 and 12, Bojarski teaches:
The method of claim 1, wherein the stock template defines at least one linkage structure on the portion of the stock device, whereby generating the three-dimensional adapter model generates at least one complementary linkage structure on the adapter device (Bojarski: para [000235], “The tray component can be attached to the patient's proximal tibia by way of a central stem or post integrated into the lower surface of the tray component. Other attachment mechanisms known in the art can be used. As will be appreciated by those of skill in the art, the stem or post may be attached to the tray component to provide the shape of the bone surface. For example, if the tibial surface is substantially flat, the stem or post may be attached substantially perpendicular to the tray component so that the tray component is positioned horizontal to the tibial axis. If, for example, the tibial surface is at an angle, the stem or post may be attached to the tray component at an angle so that the resulting position of the tray component is horizontal to the tibial axis. The angle can be selected based on the patient's unique anatomy, e.g. using an imaging test. The stem or post may have fins attached to it for further stabilization of the tray component. In one embodiment, the fins are aligned asymmetrically, i.e., they are placed at different angles from the horizontal middle of the tray component”; linkage structure is the equivalent to the attachments).

Regarding claims 5 and 13, Bojarski teaches:
The method of claim 1, wherein obtaining image data representing a portion of the patient's anatomy comprises receiving a three dimensional anatomy model obtained by an imaging device (Bojarski: Figs. 1, 52A, 52B; para [000107], “an imaging data collected from the patient, for example, imaging data from one or more of x-ray imaging, digital tomosynthesis, cone beam CT, non-spiral or spiral CT, non-isotropic or isotropic MRI, SPECT, PET, ultrasound, laser imaging, photo-acoustic imaging, is used to qualitatively and/or quantitatively measure one or more of a patient's biological features”).

Regarding claims 6 and 14, Bojarski teaches:
The method of claim 1, wherein obtaining image data representing a portion of the patient's anatomy comprises: receiving medical scan data obtained by an imaging device, and converting the medical scan data to a three-dimensional anatomy model (Bojarski: Figs. 1, 52A, 52B; para [000107], “an imaging data collected from the patient, for example, imaging data from one or more of x-ray imaging, digital tomosynthesis, cone beam CT, non-spiral or spiral CT, non-isotropic or isotropic MRI, SPECT, PET, ultrasound, laser imaging, photo-acoustic imaging, is used to qualitatively and/or quantitatively measure one or more of a patient's biological features”; [000126-000129], “series of two-dimensional images or a three-dimensional representation of the patient's articular anatomy and geometry”; para [000120], “a virtual model of a patient's limb. The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb”).

Regarding claims 7 and 15, Bojarski teaches:
The method of claim 1, further comprising transmitting the three-dimensional adapter model to a three-dimensional printer for production (Bojarski: para [000240], “machined, molded, casted, manufactured through additive techniques such as laser sintering or electron beam melting or otherwise constructed out of a metal or metal alloy such as cobalt chromium. Similarly, the insert component may be machined, molded, manufactured through rapid prototyping or additive techniques or otherwise constructed out of a plastic polymer such as ultra high molecular weight polyethylene”).

Regarding claim 8, Bojarski teaches:
The method of claim 1, wherein the three-dimensional adapter model includes material metadata that is configured to accommodate locally varying rigidity and elasticity requirements (Bojarski: para [000149], “Resultant forces in the knee joint can be calculated for each component for each specific patient. The implant can be engineered to the patient's load and force demands. For instance, a 1251b. patient may not need a tibial plateau as thick as a 280 Ib patient. Similarly, the polyethylene can be adjusted in shape, thickness and material properties for each patient. For example, a 3 mm polyethylene insert can be used in a light patient with low force and a heavier or more active patient may need an 8mm polymer insert or similar device”).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Additive Manufacturing of Custom Orthoses and Prostheses – A Review”: Additive manufacturing (AM) of custom foot orthoses (FO), ankle-foot orthoses (AFO) and prosthetic socket is reviewed and compared to the traditional plaster molding fabrication techniques.
“Comparative Evaluation of Optimum Additive Manufacturing Technology to Fabricate Bespoke Medical Prototypes of Composite Materials”: three concepts were proposed and manufactured with two different AM technologies. The tracheostomy device was designed to fulfil a well identified function, stated as follows: to ensure and maintain an access stoma (hole) through the trachea, allowing a constant airflow and pressure throughout the breathing and deglutition process. The goal was to asses through several criteria, which of the AM technologies used allowed the manufacture of a prototype that behaved as close as possible to the final desired product, allowing accurate functional anatomical testing.
“Development and evaluation of custom prosthetic devices for a companion animal utilizing additive manufacturing”: develop custom prosthetic devices utilizing rapid prototyping technology.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NITHYA J. MOLL/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148